Siebeckee, J.
The contention is that the defendant’s engineer exercised ordinary care in operating and managing the engine at the time of the accident, and that therefore no negligence was shown making defendant liable to the plaintiff for the injury. There is evidence warranting the jury in concluding that plaintiff at the time of the accident was taking the engine in on the coal track under the roundhouse foreman’s directions and that he did this in the regular course •of his employment. The claim that he unnecessarily and voluntarily assumed to throw the switch for placing this engine in the yards is not free from dispute. If the jury should find that he was ordered to take this and other west-bound engines in on the coal track, it was within his proper course of duty under the facts and circumstances to throw this switch in *422complying -with, this order. It cannot be said, therefore, that he was outside of his line of duty. Since the jury found him in the line of duty, it follows that he had a right to have the engine operated and managed at the time and place with ordinary care and prudence.
The inquiry is: Does the evidence sustain the jury’s finding that the engineer was careless in handling the engine, and did such carelessness cause plaintiff’s injury ? There is evidence to the effect that in the customary way of performing plaintiff’s service the person throwing the switch, after lining up the track, would take his place on the pilot and then give a signal to the engineer to start his engine, and that the engine was not started until such signal had been given. That the engineer started this engine before any signal to start was given by the plaintiff, who threw the switch on this occasion, is not disputed. This permits of the inference that the engine was mismanaged and negligently started and thereby imperiled plaintiff’s safety. Hence the jury’s finding that the defendant’s engineer negligently started the engine and thereby caused plaintiff the injury complained of cannot be reversed as unsupported by the evidence.
The further claim is made that plaintiff was guilty of negligence in attempting to step onto the pilot while the engine was in motion. It is shown that plaintiff was stationed outside the rails, facing the engine, and in the act of stepping onto the pilot just after he had thrown the switch when the moving engine collided with and injured him. It appears in evidence that the customary way of performing the service in which plaintiff was engaged was to bring the engine to a stop near the switch to be thrown, to throw the switch, step onto the pilot, and then give the signal to start. Plaintiff testified that he was in the act of approaching the engine to step onto the pilot and give the signal to start; that when within about three feet of it he observed the engine moving toward him;, that he was in the act of stepping onto the pilot when it struck *423and injured him; and that in that situation he attempted to step onto the pilot as the best way to avoid injury from the moving engine. It is manifest that he was then in a perilous position which demanded immediate action to avoid the danger. It cannot be said as matter of law, in view of his situation and his opportunities for protecting himself, that his attempting to step onto the pilot to avoid the danger was negligence. He testifies that he did so to save himself — that he was about to take this step in the usual and customary way of performing the service assigned to him when he discovered the danger of being struck. Whether he exercised ordinary care in doing so is an inference of fact from the evidence, and should be resolved by the jury under the legal test of whether or not he exercised the degree of care at the time that ordinarily careful persons exercise under the same or similar circumstances. The jury found that he did. In view of the evidence this finding must stand as a fact.
No other questions are raised against the judgment.
. By the Court. — Judgment affirmed.